14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, Plaintiff-Appellant,v.CITY OF VIRGINIA BEACH;  Virginia Beach Police Department;Virginia Beach Sheriff's Department, Defendants-Appellees.Monroe Roosevelt PARKER, Plaintiff-Appellant,v.CITY OF HAMPTON;  Hampton Police Department;  DetectiveBarnwell;  Detective Fowler, Defendants-Appellees.Monroe Roosevelt PARKER, Plaintiff-Appellant,v.VIRGINIA BEACH CORRECTIONAL CENTER;  Virginia BeachSheriff's Department;  Linda Holcom;  Nurse Lebo;Doctor Gonzales;  Frank Drew, Sheriff;United States MarshalsService, Defendants-Appellees.
Nos. 93-7100, 93-7101, 93-7102.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 18, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-93-913-2, CA-93-979-2, CA-93-980-2).
Monroe Roosevelt Parker, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Monroe R. Parker, Jr. appeals the district court's orders denying him in forma pauperis filing status with respect to his complaints alleging violations of his civil rights.  A review of the records and the district court's orders convinces us that the court below did not abuse its discretion under 28 U.S.C. Sec. 1915(a) (1988) by denying cost-free filing.   See Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir.1980).  Consequently, we deny leave to proceed in forma pauperis and dismiss the appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.